DETAILED ACTION
Election/Restrictions
Claims 8-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 11/11/2021. Applicant traverses on the grounds that there would be no serious search burden for Examiner to search both of the inventions of claims 1-7 and claims 8-15. Applicant reasons that because some of the elements present in the apparatus of claim 1 are present in the method of claim 8, and thus to search both inventions would not result in a serious burden. However, aside from the fact that the claim apparatus can be used to practice a different method, and the method can be performed by any number of apparatuses, the method also contains a number of limitations not required by the apparatus, making the method patentably distinct from the apparatus in several ways. The Requirement is maintained. Claims 1-7 are now examined.

Claim Objections
Claim 1 is objected to because of the following informalities:  the claim recites “the reference areas a second color…” It appears a verb is missing.  Further, “the media” lacks antecedent basis. Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the claim recites “the substantially the same color as the surface of the media.” First, the wording is . Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “the reference areas having a plurality of gaps…” However, as far as Examiner can tell from the figures, if the reference areas themselves are denoted by numeral 120, the reference areas do not themselves have gaps, but rather there are gaps between the reference areas. Clarification is required. 
Because claims 2-7 depend from claim 1, they are also rejected on this basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishibashi (2003/0210412).

Regarding claim 1, Ishibashi teaches a print target comprising an alignment pattern on a surface of the media, the alignment pattern comprising:
a first set of marks of a first color (fig. 37, marks C), and a plurality of reference areas (fig. 37, marks Bk) covering at least partially the first set of marks (see fig. 37), the reference areas having a plurality of gaps (see fig. 37), the reference areas of a second color (see fig. 37, Note that cyan and black are different colors);
wherein the second color is different to the first color (see fig. 37);
the reference areas are formed with a printing fluid so that the first set of marks underneath the reference areas are less detectable than a remainder of the first set of marks (see fig. 37); and
one of the remainder of the first set of marks more detectable in one of the plurality of gaps indicates a measure of alignment between the first set of marks and the reference areas (see figs. 36-38). 

Regarding claim 2, Ishibashi teaches the media according to claim 1, wherein the remainder of the first set of marks comprises a single mark, such that of the first set of marks only one of the first set of marks is detectable in the plurality of gaps (see fig. 38, Note that any two cyan lines and any two black lines can be chosen to meet this limitation. In other words, the alignment pattern has not been defined in any way so as to preclude any part(s) of the pattern shown in the figure from being chosen).

Regarding claim 3, Ishibashi teaches the media according to claim 1, wherein each first mark of the first set of marks has a width W1, and wherein each of the plurality of gaps has a width W2, wherein W2 is approximately equal to W1 (see fig. 37, Note the approximate equality). 

Regarding claim 4, Ishibashi teaches the media according to claim 1, wherein each of the reference areas have a level of opacity such that the first set of marks underneath the reference areas are less detectable than the remainder of the first set of marks (see fig. 37). 

Regarding claim 5, Ishibashi teaches the media according to claim 1, wherein the first set of marks and the plurality of gaps align according to a Vernier pattern (see fig. 38). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishibashi in view of Murai (8,807,686).

Regarding claim 6, Ishibashi teaches the media according to claim 1. Ishibasi does not teach wherein the second color is the substantially the same color as the surface of the media. Murai teaches this (Murai, col. 3, lines 47-56). It would have been obvious to one of ordinary skill in the art at the time of invention to use white ink as the second color, as disclosed by Murai, in the device disclosed by Ishibashi because doing so would allow for the prevention or remedying of a clogged white ink nozzle. 

Regarding claim 7, Ishibashi teaches the media according to claim 1. Ishibashi does not teach wherein the second color is white. (Murai, col. 3, lines 47-56). It would have been obvious to one of ordinary skill in the art at the time of invention to use white ink as the second color, as disclosed by Murai, in the device disclosed by Ishibashi because doing so would allow for the prevention or remedying of a clogged white ink nozzle. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853